Citation Nr: 0712028	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-41 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a bilateral ankle 
condition.

3.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968.  
This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below as it requires further development prior to 
adjudication.  In addition, it is noted that the veteran 
submitted a number of documents at the time of his hearing on 
appeal in January 2007.  On one of these documents is a list 
of numerous disabilities which the veteran is apparently 
claiming are service connected.  This document is referred to 
the RO for appropriate action as deemed necessary.


FINDINGS OF FACT

1.  The veteran does not have a bilateral ankle condition 
that was present in service, manifested within one year of 
service separation, or is otherwise related to service.

2.  The veteran does not have a bilateral knee condition that 
was present in service, manifested within one year of service 
separation, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  A bilateral ankle condition was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3307, 
3.309 (2006).

2.  A bilateral knee condition was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claims, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claims.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, the 
RO issued the veteran a letter in October 2002 which outlined 
all but the last of the elements of the duty to notify.  The 
veteran has not been prejudiced by lack of notification; 
however, as he was issued a November 2004 statement of the 
case containing the entire language of38 C.F.R. § 3.159, a 
complete notification letters in December 2004 and in April 
2006. 
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records, 
VA treatment records, and afforded the veteran a VA 
examination of his ankles.  No additional VA examination 
regarding the veteran's claimed bilateral knee condition is 
required in this case because the veteran has submitted no 
evidence that this condition is in any way related to 
service.  There does not appear to be any other evidence, VA 
or private, relevant to the claims that the RO has failed to 
attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claims for Entitlement to Service Connection

The veteran claims that his bilateral ankle condition and his 
bilateral knee condition stem from in-service ankle injuries.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, to include arthritis, may be 
presumed to have been incurred during service if manifested 
to a degree of 10 percent or more within one year of 
separation from service, the absence of any evidence of the 
chronic disease in service notwithstanding.  38 C.F.R. 
§§ 3.307, 3.309. 

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records do indicate that he 
suffered an injury to the right ankle which resulted in an 
ankle sprain.  The veteran's VA treatment records also 
indicate that he currently has a bilateral ankle and knee 
condition and has had ongoing treatment for degenerative 
joint disease of both ankles and knees since 2002.  

The veteran underwent a VA examination in January 2003 at 
which time he was diagnosed as having "possible old healed 
avulsion fracture medical meniscus, right ankle." The 
examiner concluded, after reviewing the veteran's service and 
post-service medical records as well as examining the veteran 
physically and taking x-rays of his ankles, that "his 
present symptoms in this examiner's opinion are actually 
worse in the left ankle and are due to gouty arthritis in 
both ankles and unrelated to his service injury."  The 
veteran submitted an additional private medical record dated 
June 2005 in which the examiner concludes that there is a 
relationship between the veteran's in-service injury and his 
current diagnosis.  This examiner did not review the 
veteran's service medical records or other post-service 
treatment records (as is evidenced by his notation that the 
veteran fractured his right ankle in service when the 
evidence shows that his ankle was sprained) as the VA 
examiner did and is therefore not as probative as the VA 
examiner's negative nexus opinion. 

As the veteran's bilateral ankle condition is not related to 
service, the veteran's theory of service connection for his 
bilateral knee condition, that his knee condition is related 
to his ankle condition which is related to service, also 
fails.  There is no further evidence of record showing any 
relation between the veteran's bilateral knee condition and 
service.

As a result of the foregoing, there is no probative medical 
evidence that the veteran's knee or ankle conditions are 
related to service.  While the veteran has testified that 
onset occurred during the in-service ankle injury, the weight 
of the medical evidence is against such a determination.  
While the veteran may be of the opinion that his knee and 
ankle conditions are related to his service, as a lay person, 
he is not competent to render a medical diagnosis or 
etiological opinion and there has been no competent medical 
evidence submitted to substantiate his claims.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the reasons 
discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have either 
an ankle or knee condition as a result of service.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral ankle 
condition is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.

REMAND

The veteran claims that he has had hypertension since 
service.  The veteran testified at a January 2007 Travel 
Board hearing before the undersigned judge that he was 
possibly treated for hypertension shortly after service at a 
VA medical center in Fort Myers, Virginia.  He also testified 
that he was treated for hypertension in Gainesville, Florida 
at the VA medical center beginning in 1997.  These records 
are not of records, have not been sought and should be sought 
prior to adjudication.

Service medical records indicate that his blood pressure 
measured in September 1965 was 110/72 and that it had risen 
when measured in May 1968 to 130/90.  The Board observes that 
a blood pressure reading is considered to be above normal 
when the systolic reading is 140 millimeters (mm.) of mercury 
(Hg) or greater or the diastolic reading is 90 mm. Hg or 
greater, usually designated as 140/90.  Id.  Similarly, for 
VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater.  
The term "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  The veteran's 
VA treatment records also indicate measurements of elevated 
blood pressure and treatment for hypertension since 2002.  As 
here, where service medical records indicate diastolic blood 
pressure was 90 mm. and there is evidence of current high 
blood pressure, the veteran is entitled to a VA examination 
to determine if they are related.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Seek the veteran's treatment records 
from both the VA medical center in Fort 
Myers, Virginia from 1968 to 1971 and from 
the VA medical center in Gainesville, 
Florida from 1997 to 2002.

2.  Schedule the veteran for a VA 
examination regarding his hypertension.  
Have the examiner conduct all necessary 
tests and make a review of the veteran's 
claims file in conjunction with the 
examination.  Have the examiner note such 
review in the examination report.  Have 
the examiner answer the following 
questions regarding the nature and 
etiology of the veteran's hypertension:

	a.  Does the veteran currently have 
hypertension?

	b.  Is it at least as likely as not 
(probability of 50 percent or more) 
that the veteran's hypertension was 
initially manifested in service?

3.  Review the examination report and if 
it is inadequate in any way, return it for 
revision.

4.  Thereafter, readjudicate the claim on 
appeal and if the claim remains denied, 
issue the veteran a supplemental statement 
of the case and allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


